Citation Nr: 0307077	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder has been submitted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Georgia Army National 
Guard; after an initial period of active duty for training 
from June 1959 to December 1959, he had additional periods 
from active duty for training from June 19, 1960 to July 3, 
1960, and from June 4, 1961 to June 18, 1961.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1996 rating decision issued by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the reopening of the appellant's 
claim for service connection for schizophrenia.  The RO 
determined that new and material evidence sufficient to 
reopen that claim had not been submitted.  The claim had 
previously been denied in Board decisions issued in May 1968, 
and November 1982.  


REMAND

The appellant submitted a VA Form 9, in January 1997, in 
which he requested a Travel Board hearing.  The RO 
acknowledged that request; thereafter, in a letter received 
by the RO in February 1997, the appellant stated that he 
wanted to appear before the Board in Washington, D.C.  The RO 
transferred the case to the Board on February 15, 2003.  

In a letter sent to the appellant on March 18, 2003, the 
Board notified the appellant that his Hearing in Washington, 
D.C. was scheduled for July 9, 2003.  In a written statement 
submitted to the Board in April 2003, the appellant stated 
that he would not be able to attend the July hearing because 
of his disabilities.  He further stated that he wanted to 
have the Board hearing in Atlanta.  

A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  38 C.F.R. 
§ 20.700(a).  In view of the foregoing, this case is being 
REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704.  Also, if the 
appellant wishes to withdraw his hearing 
request at any time prior to the hearing 
being conducted, he should so inform the 
RO in writing.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


